     Case 2:17-cv-00062-SMJ      ECF No. 463     filed 08/02/21   PageID.9798 Page 1 of 4



                                                                                FILED IN THE
1                                                                           U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



2                                                                     Aug 02, 2021
                                                                           SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     BARBARA DAVIS, as personal                  No.    2:17-cv-00062-SMJ
5    representative of the Estate of G.B.,
     deceased,
6                                                ORDER DISMISSING
                               Plaintiff,        DEFENDANTS AND DIRECTING
7                                                JOINT STATUS REPORT
                  v.
8
     WASHINGTON STATE
9    DEPARTMENT OF SOCIAL AND
     HEALTH SERVICES, JENNIFER
10   STRUS, individually and in her official
     capacity acting under the color of state
11   law, MELISSA KEHMEIER,
     individually and in her official capacity
12   acting under the color of state law,
     CASSIE ANDERSON, individually and
13   in her official capacity acting under the
     color of state law, BRINA
14   CARRIGAN, individually and in her
     official capacity acting under the color
15   of state law, MAGGIE STEWART,
     individually and in her official capacity
16   acting under the color of state law,
     LORI BLAKE, individually and in her
17   official capacity acting under the color
     of state law, SHANNON SULLIVAN,
18   individually and in her official capacity
     acting under the color of state law,
19   SUSAN STEINER, individually and in
     her official capacity acting under the
20   color of state law, CAMERON
     NORTON, individually and in his

     ORDER DISMISSING DEFENDANTS AND DIRECTING JOINT STATUS
     REPORT – 1
     Case 2:17-cv-00062-SMJ      ECF No. 463      filed 08/02/21   PageID.9799 Page 2 of 4




1    official capacity acting under the color
     of state law, RANA PULLOM,
2    individually and in her official capacity
     acting under the color of state law,
3    DONALD WILLIAMS, individually
     and in her official capacity acting under
4    the color of state law, CHRIS MEJIA,
     individually and in his official capacity
5    acting under the color of state law,
     RIVERSIDE SCHOOL DISTRICT NO.
6    416, a Municipal Corporation dully
     organized and existing under the laws
7    of Washington State, and JOHN DOES
     1-50, individually and in their official
8    capacities acting under the color of state
     law,
9
                               Defendants.
10

11         Before the Court, without oral argument, are several stipulated motions to

12   dismiss and related motions to expedite. ECF Nos. 457–62. Consistent with the

13   parties’ agreement and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), IT IS

14   HEREBY ORDERED:

15         1.     The parties’ Amended Stipulated Motion for Dismissal as to

16                Defendant State of Washington, Washington State Department of

17                Social and Health Services, ECF No. 461, and related motion to

18                expedite ECF No. 462, are GRANTED.

19

20


     ORDER DISMISSING DEFENDANTS AND DIRECTING JOINT STATUS
     REPORT – 2
     Case 2:17-cv-00062-SMJ     ECF No. 463   filed 08/02/21   PageID.9800 Page 3 of 4




1         2.   The parties’ Stipulated Motion for Dismissal as to All Remaining State

2              Entities and Heidi Kaas, ECF No. 457, and related motion to expedite,

3              ECF No. 458, are DENIED AS MOOT.

4         3.   The parties’ Stipulated Motion to Dismiss Claim Against Riverside

5              School District with Prejudice and Without Costs, ECF No. 459, and

6              related motion to expedite, ECF No. 460, are GRANTED.

7         4.   All claims against Defendants Washington State Department of Social

8              and Health Services and Riverside School District No. 416 are

9              DISMISSED WITH PREJUDICE, with all parties to bear their own

10             costs and attorney fees.

11        5.   The Clerk’s Office is directed to AMEND the caption as follows:

12                BARBARA DAVIS, as Personal Representative of the Estate of
                  G.B., deceased,
13
                              Plaintiff,
14
                     v.
15

16                JENNIFER STRUS, individually and in her official capacity acting
                  under the color of state law; MELISSA KEHMEIER, individually
17                and in her official capacity acting under the color of state law;
                  CASSIE ANDERSON, individually and in her official capacity
18                acting under the color of state law; BRINA CARRIGAN,
                  individually and in her official capacity acting under the color of
19                state law; MAGGIE STEWART, individually and in her official
                  capacity acting under the color of state law; LORI BLAKE,
20                individually and in her official capacity acting under the color of
                  state law; SHANNON SULLIVAN, individually and in her official

     ORDER DISMISSING DEFENDANTS AND DIRECTING JOINT STATUS
     REPORT – 3
     Case 2:17-cv-00062-SMJ      ECF No. 463     filed 08/02/21   PageID.9801 Page 4 of 4




1                    capacity acting under the color of state law; SUSAN STEINER,
                     individually and in her official capacity acting under the color of
2                    state law; CAMERON NORTON, individually and in his official
                     capacity acting under the color of state law; RANA PULLOM,
3                    individually and in her official capacity acting under the color of
                     state law; DONALD WILLIAMS, individually and in her official
4                    capacity acting under the color of state law; CHRIS MEJIA,
                     individually and in her official capacity acting under the color of
5                    state law; and JOHN DOES 1–50,

6                                            Defendants.

7
           6.     ALL remaining parties are directed to file a joint status report by no
8
                  later than one week from the date of this Order updating the Court
9
                  on the status of settlement as to each of the remaining parties (listed in
10
                  Number Five above). Alternatively, the parties may file a stipulated
11
                  motion to dismiss.
12

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to all counsel.

15         DATED this 2nd day of August 2021.

16

17                             _________________________
                               SALVADOR MENDOZA, JR.
18                             United States District Judge

19

20


     ORDER DISMISSING DEFENDANTS AND DIRECTING JOINT STATUS
     REPORT – 4
